Citation Nr: 0904782	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-03 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred on April 19, 2006, May 24, 2006, and July 
19, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 
administrative decision issued by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Togus, Maine.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  VA did not provide prior authorization for the medical 
services provided on April 19, 2006, May 24, 2006, and July 
19, 2006.

3.  The care and service rendered on April 19, 2006, May 24, 
2006, and July 19, 2006, were not in response to a medical 
emergency of such a nature that delay would have been 
hazardous to the life or health of the Veteran.


CONCLUSION OF LAW

Payment or reimbursement for medical services provided on 
April 19, 2006, May 24, 2006, and July 19, 2006, is not 
warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.143 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in December 2006, the VAMC notified the 
Veteran of the evidence needed to substantiate his claim for 
medical reimbursement.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  In this case, the 
December 2006 notice was provided after the initial denial 
and on the same day that a statement of the case (SOC) was 
issued.  

There has been no readjudication of the claim since the 
notice; however, neither the Veteran nor his representative 
have indicated that the Veteran has any additional evidence 
for consideration, and they have requested that the Board 
render a decision based on the evidence of record.  Since the 
Veteran has not indicated that he has any other information 
or evidence to submit or that needs to be obtained, the Board 
finds that the timing deficiency was not prejudicial and did 
not affect the essential fairness of the adjudication.  
Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including private medical records.  Although records of the 
Veteran's orthopedic appointments on April 19, 2006, May 24, 
2006, and July 19, 2006, (other than the resulting bills) are 
not of record.  VA is only obligated to obtain relevant 
records that the claimant authorizes it to obtain.  38 C.F.R. 
§ 3.159(c)(2)(ii) (2008).  There is no indication that the 
veteran has authorized VA to obtain the records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

On April 7, 2006, the Veteran reported to the emergency room 
of Maine Coast Memorial Hospital (MCMH) for treatment of left 
thigh pain.  He was diagnosed as having a left thigh hematoma 
secondary to a strain injury.  An orthopedic consultation was 
scheduled for the next day, and physical therapy was 
recommended.  He was discharged on April 8, 2006.  

The Veteran received reimbursement from VA for medical 
expenses incurred during his April 2006 hospital stay as it 
was found to be for emergency care.  In addition, VA 
authorized short-term reimbursement for follow-up care with 
MCMH Physicians from April 7, 2006, to April 10, 2006.  

He was seen at the emergency room of MCMH on April 12, 2006 
for treatment of vasovagal syncope questionably related to 
medication and activity.  It was noted that he had been 
scheduled to go to orthopedics that morning for a recheck 
following a rupture of the muscle on his left leg when he 
tripped while crossing a creek one week earlier.  He was 
discharged from the emergency room and the plan was to follow 
up with the orthopedic service over then next several days 
and for him to resume his usual activities.

The Veteran attended additional private sessions of 
orthopedic treatment on April 19, 2006, May 24, 2006, and 
July 19, 2006, with MCMH Physicians.  In support of his 
claim, he has submitted health insurance claim forms, signed 
by his VA physician, dated April 19, 2006, May 24, 2006, and 
July 19, 2006.

The claims for reimbursement were denied on May, 1; June 9; 
and August 3, 2006, respectively.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.

There is no evidence that the Veteran obtained proper 
authorization for the treatment he received on April 19, 
2006, May 24, 2006, and July 19, 2006.  Although the Veteran 
has submitted copies of health insurance claim forms signed 
by his VA physician, they were signed and dated the same day 
the veteran received his private treatment.  The veteran has 
never asserted that he received authorization prior to his 
April 19, 2006, May 24, 2006, and July 19, 2006, physical 
therapy sessions, and there is no other evidence suggesting 
that there was prior authorization.  Specific formalities 
which must be followed under 38 C.F.R. § 17.54 were not 
complied with, as a result of which proper authorization from 
VA was not obtained.  Smith v. Derwinski, 2 Vet. App. 378 
(1992).

The veteran has contended that he believed the treatment was 
authorized, but this belief would not serve to establish that 
the treatment was actually authorized.  Moreover, the record 
indicates that he sought the May 24, and July 19, 2006 
treatment after VA had denied prior requests for 
reimbursement.

A Veteran may be eligible for payment or reimbursement for 
services not previously authorized in accordance with 38 
U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

Under Section 1728, payment may be made for care rendered for 
an adjudicated service-connected disability, a nonservice- 
connected disability aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability, or, in certain circumstances, any 
illness, injury, or dental condition in the case of a veteran 
who is a participant in a vocation rehabilitation program.  
38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 17.120(a).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; and when VA or other Federal facilities were not 
feasibly available, and an attempt to use them before them 
beforehand or obtain prior VA authorization for the service 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120(b), (c).

As noted above, the Veteran has no service-connected 
disabilities, and there is no evidence that he is a 
participant in a vocation rehabilitation program.  Therefore, 
reimbursement for his private medical expenses under 38 
C.F.R. § 17.120(a) is not possible.  

In addition, there is no evidence that the medical services 
rendered on April 19, 2006, May 24, 2006, and July 19, 2006, 
were in response to a medical emergency or of such a nature 
that delay would have been hazardous to the Veteran's life or 
health.  There is no medical evidence to this effect.  The 
Veteran has consistently reported that his treatment on April 
19, 2006, May 24, 2006, and July 19, 2006, consisted of 
follow-up from his April 2006 left thigh hematoma, and the 
record contains no evidence that these services constituted 
emergency care.  

Accordingly, the claim for reimbursement of private medical 
expenses incurred on April 19, 2006, May 24, 2006, and July 
19, 2006, must be denied because the preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to reimbursement for the costs of private medical 
expenses incurred on April 19, 2006, May 24, 2006, and July 
19, 2006, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


